DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted June 29, 2020, April 7, 2021 and October 6, 2021, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2017/0288281) in view of Bohnsack et al., Ternary Halide of the A3MX6 Type. VI., Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M = Tb - Lu, Y, Sc): Synthesis, Crystal Structures, and Ionic Motion, Journal of Inorganic and General Chemistry 623 (1997) 1067-1073 (on the June 29, 2020 IDS). 
Regarding claims 6, 3, 4 and 1, Chiang et al. teaches a battery comprising:
a positive electrode (first electrode 110, second electrode 120); 
a negative electrode (first electrode 110, second electrode 120); and 
an electrolyte layer between the positive electrode and the negative electrode (para. [0050]), wherein 
the electrolyte layer contains a solid electrolyte material (para. [0050]).  
Chiang is silent regarding a solid electrolyte according to claim 1 wherein: the solid electrolyte has a crystal structure of a Li3YbCl6 system, which belongs to a space group Pnma; M occupies equivalent positions in the crystal structure; and an M occupancy of each of the equivalent positions is 10% or more.  However, Bohnsack et al. teaches that it is known in the art to have a ternary halide such as Li3MCl6 (M=Tb -Lu, Y) that has a crystal structure of a Li3YbCl6 system, which belongs to a space group Pnma (Abstract, Table 1).  The ternary halide of Bohnsack et al. is fully capable of being used as solid electrolyte material.  One of ordinary skill in the art can also appreciate that halide-based solid electrolytes such as Li3MX6 (M = Y, Er, and In; X = Cl, Br, and I) are excellent candidates for solid-state battery applications, due to their high ionic conductivity and large electrochemical stability window.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Chiang et al. by substituting the solid electrolyte material of Chiang et al. with the ternary halide of Bohnsack et al. because halide-based solid electrolytes such as Li3MX6 (M = Y, Er, and In; X = Cl, Br, and I) have a high ionic conductivity and a large electrochemical stability window.  As a result of the instant modification, one of ordinary skill in the art would expect for M occupies equivalent positions in the crystal structure; and an M occupancy of each of the equivalent positions that is 10% or more.
Because modified Chiang et al. teaches the claimed chemical composition comprising the same crystal structure and space group, one of ordinary skill in the art would expect for the solid electrolyte material to possess all of the recited limitations (including, but not limited to the first and second converted patterns, X-ray diffraction peaks, etc.) of claim 1.  
Regarding claim 2, because modified Chiang et teaches that claimed chemical composition comprising the same crystal structure and space group, one of ordinary skill in the art would expect for the solid electrolyte material to possess the recited limitations of claim 2.  
Regarding claims 11, 8, 9 and 7, Chiang et al. teaches a battery comprising:
a positive electrode (first electrode 110, second electrode 120); 
a negative electrode (first electrode 110, second electrode 120); and 
an electrolyte layer between the positive electrode and the negative electrode (para. [0050]), wherein 
the electrolyte layer contains a solid electrolyte material (para. [0050]).  
Chiang is silent regarding a solid electrolyte according to claim 1 wherein: the solid electrolyte has a crystal structure of a Li3ErCl6 system, which belongs to a space group P-3m1; M occupies equivalent positions in the crystal structure; and an M occupancy of each of the equivalent positions is 10% or more.  However, Bohnsack et al. teaches that it is known in the art to have a ternary halide such as Li3MCl6 (M=Tb -Lu, Y) that has a crystal structure of a Li3ErCl6 system, which belongs to a space group P-3m1 (Abstract, Table 1).  The ternary halide of Bohnsack et al. is fully capable of being used as a solid electrolyte material.  One of ordinary skill in the art can also appreciate that halide-based solid electrolytes such as Li3MX6 (M = Y, Er, and In; X = Cl, Br, and I) are excellent candidates for solid-state battery applications, due to their high ionic conductivity and large electrochemical stability window.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Chiang et al. by substituting the solid electrolyte material of Chiang et al. with the ternary halide of Bohnsack et al. because halide-based solid electrolytes such as Li3MX6 (M = Y, Er, and In; X = Cl, Br, and I) have a high ionic conductivity and a large electrochemical stability window.  As a result of the instant modification, one of ordinary skill in the art would expect for M to occupy equivalent positions in the crystal structure; and an M occupancy of each of the equivalent positions that is 10% or more.
Because modified Chiang et teaches the claimed chemical composition comprising the same crystal structure and space group, one of ordinary skill in the art would expect for the solid electrolyte material to possess all of the recited limitations (including, but not limited to the first and second converted patterns, X-ray diffraction peaks, etc.) of claim 7.  

Claims 12 –16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2017/0288281) in view of Bohnsack et al., Ternary Halide of the A3MX6 Type. VII., The Bromides Li3ErBr6 (M = Sm - Lu, Y): Synthesis, Crystal Structure, and Ionic Mobility, Journal of Inorganic and General Chemistry 623 (1997) 1352-1356 (on the June 29, 2020 IDS). 
Regarding claims 18, 15, 16 and 12, Chiang et al. teaches a battery comprising:
a positive electrode (first electrode 110, second electrode 120); 
a negative electrode (first electrode 110, second electrode 120); and 
an electrolyte layer between the positive electrode and the negative electrode (para. [0050]), wherein 
the electrolyte layer contains a solid electrolyte material (para. [0050]).  
Chiang is silent regarding a solid electrolyte according to claim 12 wherein: the solid electrolyte has a crystal structure of a Li3ErBr6 system, which belongs to a space group C2/m; M occupies equivalent positions in the crystal structure; and an M occupancy of each of the equivalent positions is 10% or more.  However, Bohnsack et al. teaches that it is known in the art to have a ternary halide such as Li3MBr6 (M=Sm -Lu, Y) that has a crystal structure of a Li3ErBr6 system, which belongs to a space group C2/m (Abstract, Table 1).  The ternary halide of Bohnsack et al. is fully capable of being used as a solid electrolyte material.  One of ordinary skill in the art can also appreciate that halide-based solid electrolytes such as Li3MX6 (M = Y, Er, and In; X = Cl, Br, and I) are candidates for solid-state battery applications, due to their high ionic conductivity and large electrochemical stability window.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Chiang et al. by substituting the solid electrolyte material of Chiang et al. with the ternary halide of Bohnsack et al. because halide-based solid electrolytes such as Li3MX6 (M = Y, Er, and In; X = Cl, Br, and I) have a high ionic conductivity and a large electrochemical stability window.  As a result of the instant modification, one of ordinary skill in the art would expect for M to occupy equivalent positions in the crystal structure; and an M occupancy of each of the equivalent positions that is 10% or more.
Because modified Chiang et teaches the claimed chemical composition comprising the same crystal structure and space group, one of ordinary skill in the art would expect for the solid electrolyte material to possess all of the recited limitations (including, but not limited to the first and second converted patterns, X-ray diffraction peaks, etc.) of claim 12.  
Regarding claim 13, because modified Chiang et teaches the claimed chemical composition comprising the same crystal structure and space group, one of ordinary skill in the art would expect for the solid electrolyte material to possess the recited limitations of claim 13.  
Regarding claim 14, because modified Chiang et teaches the claimed chemical composition comprising the same crystal structure and space group, one of ordinary skill in the art would expect for the solid electrolyte material to possess the recited limitations of claim 14.  

Allowable Subject Matter
Claims 5, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724